Marinaccio v Town of Clarence (2017 NY Slip Op 06860)





Marinaccio v Town of Clarence


2017 NY Slip Op 06860


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, AND CURRAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (371/17) CA 16-01222.

[*1]PAUL MARINACCIO, SR., PLAINTIFF-APPELLANT,
vTOWN OF CLARENCE, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.